UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1927


LOURDES IGLESIAS,

                Plaintiff - Appellant,

          v.

WAL MART STORES, INC., and its Board Members Individually,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cv-00331-MSD-LRL)


Submitted:   October 17, 2013              Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lourdes Iglesias, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lourdes    Iglesias      appeals    the   district   court’s   order

dismissing her complaint against Wal Mart Stores, Inc., and its

Board members, individually, after a 28 U.S.C. § 1915 (2006)

review.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s judgment.

See Iglesias v. Wal Mart Stores, Inc., No. 2:13-cv-00331-MSD-LRL

(E.D.    Va.    June     20,   2013).      We     dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                           2